PER CURIAM:
Darryl Fulton appeals the district court’s order dismissing his employment discrimination action. Fulton contends that the district court ignored evidence in awarding summary judgment to the Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fulton v. Rosebrough, No. CA-01-373-5-BR(2) (E.D.N.C. Aug. 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED